Citation Nr: 0307903	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-25 119	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include the issue of whether a substantive appeal was timely 
filed.  

2.  Entitlement to service connection for tinnitus, to 
include the issue of whether a substantive appeal was timely 
filed.  

3.  Entitlement to service connection for cysts/ rash, to 
include the issue of whether a substantive appeal was timely 
filed.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  

The present matter comes before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran had requested a travel board 
hearing before a member of the Board, but in October 2002 he 
withdrew that request.  

The Board notes that the veteran had perfected an appeal on 
the issue of service connection for post-traumatic stress 
disorder (PTSD).  In an April 2002 rating decision, the RO 
granted service connection for PTSD.  As such, that issue is 
no longer in appellate status.  


FINDINGS OF FACT

1.  The veteran filed a notice of disagreement (NOD) in 
December 1999 in response to a rating decision that same 
month in which the RO denied entitlement to service 
connection for hearing loss, tinnitus, and cysts/rash.  

2.  A statement of the case (SOC) concerning the issues of 
service connection for hearing loss, tinnitus, and 
cysts/rash, was issued the veteran in January 2000.  

3.  The issues of entitlement to service connection for 
hearing loss, tinnitus, and cysts/rash were certified on 
appeal to the Board in November 2002.  

4.  The record does not contain documents filed within 60 
days after the issuance of the January 2000 SOC or within the 
remaining one-year period following notification of the 
December 1999 rating decision in which the veteran or his 
representative alleged specific error of law or fact 
concerning the denial of his claims for service connection 
for hearing loss, tinnitus, and cysts/rash.  

CONCLUSION OF LAW

A timely substantive appeal has not been filed with the 
December 1999 rating decision with respect to the claims of 
service connection for hearing loss, tinnitus, and 
cysts/rash.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(3), (5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the 
veteran has perfected his appeal as to the issues of 
entitlement to service connection for hearing loss, tinnitus, 
and cysts/rash.  38 U.S.C.A. § 7104.  Specifically, it must 
be determined whether the veteran filed a timely substantive 
appeal with regard to his claims.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  

After an appellant receives the SOC, he or she must file a 
formal appeal within "sixty days from the date the [SOC] is 
mailed," 38 U.S.C.A. § 7105(d)(3), or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, whichever period ends later.  38 C.F.R. 
§ 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

The formal appeal permits the appellant to consider the 
reasons for an adverse RO determination, as explained in the 
SOC, and to formulate and present "specific arguments 
relating to errors of fact or law" made by the RO. Id.; see 
38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. at 555 
(1993).  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 
7105(d)(3).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior SSOC.  The Board will construe such argument in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination or determinations being appealed.  The Board 
will not presume that an appellant agrees with any statement 
of fact contained in an SOC or SSOC, which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

The veteran filed an NOD in December 1999 in response to a 
rating decision that same month which had denied entitlement 
to service connection for hearing loss, tinnitus, and 
cysts/rash.  An SOC concerning these claims was issued the 
veteran in January 2000.  In a VA Form 9, received by the RO 
in November 2000, the veteran's argument dealt solely with 
the issue of PTSD.  In any event, the veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, 
and cysts/rash were subsequently certified on appeal to the 
Board by the RO in November 2002.  

In a letter from the Board to the veteran, dated in January 
2003, the Board notified the veteran and his representative 
that he had apparently only filed a substantive appeal on the 
issue of service connection for PTSD, but not for his claims 
of service connection for hearing loss, tinnitus, and 
cysts/rash.  The veteran was invited to submit evidence or 
argument on this question, and was advised that he could 
request a hearing.  He did not respond.  

In this case, the veteran did not file a timely substantive 
appeal, nor did he file a timely request for an extension, 
for his claims of service connection for hearing loss, 
tinnitus, and cysts/rash.  The formality of perfecting an 
appeal to the Board is part of a clear and unambiguous 
statutory and regulatory scheme that requires the filing of 
both a notice of disagreement and a formal appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  Appellate review of an RO 
decision is initiated by a NOD and "completed by a 
substantive appeal after a statement of the case is 
furnished. . . ." 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the claims of entitlement to 
service connection for hearing loss, tinnitus, and 
cysts/rash.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issues. The claims are thus 
dismissed.

In reaching this decision the Board acknowledges that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), fundamentally changes the 
nature of VA's duty to inform and assist claimants with their 
claims.  The VCAA did not, however, modify or change the 
statutory standards governing the Board's jurisdiction.  As 
such, the VCAA has no application to the facts of this case.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (holding 
that the VCAA had no application to matters of purely 
statutory interpretation).  


ORDER

A substantive appeal regarding the claims of service 
connection for hearing loss, tinnitus, and cysts/rash was not 
filed, and the claims are dismissed for lack of jurisdiction.  



                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



